Petitioners-plaintiffs have filed a petition, pursuant to Rule 23(f) of the Federal Rules of Civil Procedure and Rule 5 of the Federal Rules of Appellate Procedure, for permission to appeal two orders of the district court that, inter alia, denied their request for class certification. Upon due consideration, it is ORDERED that the motion is denied because petitioners have failed to satisfy the standard enunciated in Sumitomo Copper Litigation v. Credit Lyonnais Rouse, Ltd., 262 F.3d 134, 139-4 (2d Cir.2001), for the grant of an interlocutory appeal from a district court’s class certification opinion.